
	
		I
		111th CONGRESS
		2d Session
		H. R. 6326
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Dent introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to provide waivers
		  and appeals to certain individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Fair and Impartial Recruitment Act of
			 2010.
		2.Waiver and
			 appeals process for disqualified individualsSection 44936 of title 49, United States
			 Code, is amended—
			(1)in subsection
			 (a)(2) by striking the Under Secretary requires is conducted and
			 inserting the following the Assistant Secretary requires is conducted
			 and upon the Assistant Secretary’s request, a copy of the investigation report
			 is provided to the Assistant Secretary.;
			(2)by redesignating
			 subsections (d) and (e) as subsection (e) and (f), respectively; and
			(3)by inserting after
			 subsection (c) the following:
				
					(d)Waiver and
				appeals process established
						(1)Waiver
				process
							(A)In
				generalNot later than one
				year after the date of enactment of the Fair and Impartial Recruitment Act of
				2010, the Assistant Secretary shall issue regulations to establish a waiver
				process to allow an employer to hire an individual disqualified for employment
				under subsection (b)(1)(B).
							(B)Waiver
				applicationTo request such a waiver an individual shall apply to
				the Assistant Secretary who shall issue a waiver to an individual—
								(i)after the
				Assistant Secretary considers the circumstances of any disqualifying act or
				offense, any restitution made by the individual, Federal and State mitigation
				remedies, and other factors that lead the Assistant Secretary to conclude that
				the individual does not pose a terrorism risk warranting denial of employment;
				and
								(ii)without regard to
				whether that individual would otherwise be disqualified under subsection
				(b)(1)(B) if the individual’s employer establishes alternate security
				arrangements acceptable to the Assistant Secretary.
								(2)Appeals
				ProcessNot later than one
				year after the date of enactment of the Fair and Impartial Recruitment Act of
				2010, the Assistant Secretary shall establish an appeals process for an
				individual disqualified for employment under subsection (b)(1)(B) that includes
				notice and an opportunity for a hearing before an impartial third party.
						(3)Savings
				clauseAn airport operator shall not be required to issue an
				airport credential providing unescorted access to a secured identification
				display area to any individual based solely on the waiver or appeal process
				established pursuant to this subsection.
						(4)Limitation on
				liabilityNo cause of action, suit, action, or other proceeding
				may arise from any denial of a request of a waiver, or from a subsequent
				disqualification for employment pursuant to subsection (b)(1)(B) if the cause
				of action, suit, action or proceeding is based solely on the fact that the
				applicant was granted a waiver or appeal under this
				subsection.
						.
			3.Technical and
			 conforming amendmentsSection
			 44936 of title 49, United States Code, is amended—
			(1)by striking
			 Under Secretary of Transportation for Security the first place
			 it appears and inserting Assistant Secretary (Transportation Security
			 Administration);
			(2)except as provided in paragraph (1), by
			 striking Under Secretary of Transportation for Security  and
			 Under Secretary each place they appear and inserting
			 Assistant Secretary ; and
			(3)in subsection
			 (c)(1) by striking Under Secretary’s designee and inserting
			 Assistant Secretary’s designee.
			
